Citation Nr: 1437892	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for upper back strain (also claimed as a neck condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from February 2000 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim of service connection for upper back strain (also claimed as a neck condition), assigning a zero percent rating for this disability effective May 18, 2005 (the day after the date of the Veteran's separation from active service).  In April 2007, the Veteran notified VA that she had moved to the jurisdiction of the RO in Detroit, Michigan.  That facility retains jurisdiction over this appeal.  The Veteran's claim was remanded for additional development by the Board in April 2011, July 2013, and November 2013.  The matter is again before the Board.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for migraine headaches, to include as secondary to an upper back/neck disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Throughout the period of appeal, the Veteran's upper back/spine disability is manifest by no more than objective observation of forward flexion of 45 degrees, a combined range of motion of 340 degrees, and pain causing no objectively measurable additional limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable disability rating for an upper back/neck disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's upper back claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters in March 2005, June 2005, May 2008, and April 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted medical evidence and argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Non-VA medical records also have been associated with the claims file to the extent possible.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran an appropriate QTC or VA examination in August 2005.  Pursuant to the Board's April 2011 remand, she was afforded another VA examination in May 2011.  The May 2011 VA examination report is thorough and supported by outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the May 2011 examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally notes that in April 2012, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for a private chiropractor who had provided her treatment for her back and neck.  These records were not requested by the Agency of Original Jurisdiction (AOJ) before the authorization expired.  In July 2013 and November 2013 remands, the Board instructed the AOJ to request updated authorization from the Veteran to obtain these records.  The Veteran did not provide an updated authorization.  In March 2014, the Veteran's accredited representative informed the AOJ that there was no further evidence to submit regarding the Veteran's appeal.  In light of this communication, the association of VA treatment records, the May 2011 VA examination report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives with respect to the present claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for Upper Back/Neck Disability

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intevertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intevertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intevertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

      B.  Analysis

In this case, the Veteran underwent VA compensation and pension examination in August 2005.  The Veteran complained of pain throughout her neck that rated a 9 on a 1 (low) to 10 (high) pain scale.  She related that the pain was elicited by physical activity and was relieved by muscle relaxers, hot tubs, and massage.  The examiner indicated that the Veteran's posture and gait were normal, and there was no evidence found of muscle spasm or tenderness.  Flexion of the cervical spine was to 45 degrees.  Extension was to 45 degrees.  Right and left lateral flexion were each to 45 degrees.  Right and left rotation were each to 80 degrees.  It was noted that after repetitive use or during a flare-up, the ranges of motion were limited by pain.  The examiner said that the additional limitation could not be determined without resorting to speculation.  Motor function and sensory function were determined to be within normal limits.  An X-ray of the cervical spine was within normal limits.

In May 2007, the Veteran remarked that when she was doing activities, her upper back would hurt.  She said that she could hardly move until it relaxed.  She said she experienced muscle spasms and tenderness.  

In February 2009, a VA treatment provider wrote that the Veteran had a full range of motion of her neck with some minor crepitations.  The examiner further noted that the Veteran had chronic mechanical cervical pain.  A VA treatment record from February 2010 reflects that the Veteran's neck was nontender with a full range of motion.  No neck pain was reported.

On VA compensation and pension examination in May 2011, the Veteran reported neck pain.  She said that she treated her pain with Excedrin, a hot tub, and a sleep number bed.  Flare-ups were reported every one to two months that would last one to two days.  The flare-ups were caused by keeping her head or neck in one position for a long period of time, such as when she was sleeping or working on a computer.  No history of numbness, paresthesias, fatigue, weakness, or spasm was noted.  The examiner recorded complaints of decreased motion, stiffness, and that rated a 1 on a 0 (low) to 10 (high) pain scale.  

The examiner found the Veteran's posture and head position to be normal.  No spasm, atrophy, guarding, tenderness, or weakness was found on objective observation.  Flexion of the cervical spine was to 45 degrees.  Extension was to 45 degrees.  Right and left lateral flexion were each to 45 degrees.  Right and left lateral rotation were each to 80 degrees.  There were no additional limitations found with repetitive motion.  Vibration, position sense, pinprick, and light touch tests yielded normal results.  It was further reported that the Veteran maintained full-time employment and had lost less than one week of work during the prior 12 months due to neck pain.  

The Board observes that during the time period relevant to this appeal, the evidence reflects that flexion of the cervical spine was limited, at worst, to 45 degrees.  The combined range of motion of the cervical spine was, at worst, 340 degrees.  Further, there is no objective evidence of an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The aforementioned measurements are consistent with no more than a 0 percent (noncompensable) rating under General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in her upper back and neck.  38 C.F.R. §§ 4.40, 4.45.  However, the no additional limitation of motion is documented in the medical records as resulting from pain.  Moreover, although the Veteran did have pain on repetitive motion, that pain did not result in limitation of flexion or extension to the level that a higher rating would be warranted.  Nor is there objective evidence of calculable decreased motion on repetition due to fatigue, weakness, incoordination, or lack of endurance.  Although the Veteran has reported weakness and decreased endurance, objective medical evaluation has found no evidence of such.  Indeed, the Board finds it extremely significant that multiple examination and treatment records have noted normal upper extremity strength, as well as normal stance and gait.  Thus, despite the Veteran's reported problems associated with her upper back and neck, she clearly is able to use her upper back and neck in close to a normal manner, to include duration of use, and, in fact, does so.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's upper back disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

With regard to applying the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no objective medical evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for her service-connected upper back/neck disability for any period of time on appeal.  As such, an increased rating cannot be assigned at any time for the period of appeal under the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  In this case, the Veteran has not claimed to experience neurologic abnormalities due to her cervical spine disability.  Additionally, both the August 2005 and May2011 VA examiners essentially indicated that neurological examination of the upper extremities was normal.  As such, the preponderance of the evidence shows that the Veteran does not experience a neurologic abnormality due to her upper back disability.

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the upper back/neck disability is inadequate.  A comparison between the levels of severity and symptomatology of the considered disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  In particular, the Board notes that the Veteran has maintained full-time employment, and her upper back disability has not required hospitalization.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable initial rating for upper back strain (also claimed as a neck condition) is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


